Citation Nr: 1819982	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-18 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Restricted Access Claims Center 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right ankle degenerative joint disease.

2.  Whether there was a clear and unmistakable error in an August 4, 1996 rating decision which denied service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1975 to January 1996.  

These matters are before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the claim has since been transferred to the Restricted Access Claims Center in St. Paul, Minnesota. 


FINDINGS OF FACT

1.  The medical evidence of record does not show that the Veteran has, or has had at any point pertinent to the appeal, a diagnosis of right ankle degenerative joint disease.

2.  The August 1996 rating decision that denied service connection for a right ankle disability was consistent with the evidence then of record and properly applied the governing laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ankle degenerative joint disease are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The August 1996 rating decision that denied service connection for a right ankle disability is not shown to have been clearly and unmistakably erroneous, and remains final.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. §§ 3.104, 3.105(a) (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claim for service connection for right ankle degenerative joint disease.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging clear and unmistakable error.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Analysis

Right Ankle

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that he experienced multiple ankle strains while in service, and that, as a result, he has developed right ankle degenerative joint disease.  His service treatment records document multiple right ankle strains.  The Board notes that the Veteran has been granted service connection for residual instability of the right ankle.  

In a February 2012 private physical therapy treatment note, the Veteran was found to have right foot plantar fasciitis and a history of right ankle sprains.  Imaging tests showed no evidence of degenerative joint disease.   

The Veteran underwent a VA examination in September 2012.  At that time, the VA examiner found no evidence of ankle pathology.  He indicated that he would have expected long-term residual effects of the Veteran's right ankle strains, if there had been residual instability of the joint.  Examination showed no such instability.  The joint was stable, with no limitation of flexion or extension and no functional loss. 

Subsequent VA and private treatment records fail to show a diagnosis of the condition.  Therefore, based on the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection for right ankle degenerative joint disease must be denied.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability). 

Here, the evidence does not show that there is a current disability, as the medical evidence of record reveals no confirmed diagnosis of degenerative joint disease.  The only evidence in the claims file supporting the existence of a disability manifested by arthritis is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the Veteran does not have any actual specialized knowledge of medicine in general, and his conclusions as to whether he has a current disability are speculation.  In this regard, he is not competent to diagnose a musculoskeletal disorder, as such a diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (laypersons are competent to describe symptoms which support a later diagnosis); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Veteran's statements to the effect that he has a current right ankle disability are lacking in probative value. 

In short, in the absence of persuasive probative evidence demonstrating any current disability, a preponderance of the evidence is against the Veteran's claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for right ankle degenerative joint disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Clear and Unmistakable Error

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C. § 7105 (2012).  Pursuant to 38 C.F.R. § 3.105 (a), previous determinations, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where the evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a).

CUE arises where "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Id; see also Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  A determination of CUE must be based on the record and the law that existed at the time of the prior decision.  Russell, supra; see also Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Moreover, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision. See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

CUE is more than a difference of opinion.  38 C.F.R. § 3.105 (b).  A claimant seeking to obtain retroactive benefits by proving that VA has committed CUE in a decision has a much heavier burden than that placed upon a claimant who attempts to establish his prospective entitlement to benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion in a claim of CUE).  For a claim of CUE to succeed, it must be shown that the RO committed an error of law or fact that would compel later reviewers to the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Elkins, supra; see also Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

To find that the August 1996 rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at that time was such that the only possible conclusion was that service connection for a right foot disability was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  Akins, supra.  

The evidence of record at the time of the August 1996 rating decision that denied service connection for a right ankle disability included the Veteran's service treatment records and the reports of VA examinations from March 1996.  The Board acknowledges that during service the Veteran was seen for ankle strain on a number of occasions.  The Veteran's argument appears to rest on the premise that his symptoms of right ankle instability were the same in service as when service connection was ultimately granted for right ankle strain.  However, a review of the record shows that there was no evidence that the Veteran had a right ankle disability of any kind in 1996 and, therefore, in August of that year there was no basis for a grant of service connection for a right ankle disability.  Service connection is limited to those cases where disease or injury has resulted in a current disability, or one shown at any time during the pendency of the claim. In the absence of proof of the disability for which service connection is sought, there can be no valid claim of service connection.  See Brammer, supra. Such is the case here-the RO denied the Veteran's claim, finding it was not well-grounded, based on the fact that VA examinations showed no right ankle disability.  

The Veteran does not point to any evidence suggesting that in 1996 the RO failed to consider the correct facts as they were then known.  He contends that the March 1996 VA examiner should have determined that multiple in-service ankle strains were an indication of a disability-thus, his argument pertains to the interpretation of evidence.  As noted above, CUE is more than a difference of opinion.  38 C.F.R. § 3.105 (b).  The mere allegation that the evidence at the time should have been interpreted the way that the Veteran now sees it does not satisfy the heavy burden of demonstrating CUE.  The Veteran's disagreement is with the manner in which the facts of record were weighed, and such disagreement does not constitute CUE.  Crippen, supra; Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

The Veteran has not identified any error in the August 1996 rating decision which undebatably and manifestly would change the outcome of the decision.  Any disagreement with how the RO weighed and evaluated the facts of record does not constitute CUE.  The August 1996 rating decision was reasonably supported by the evidence then of record, and was consistent with the law and regulations then in effect.  The evidence of record at the time of the August 1996 rating decision did not undebatably establish that the Veteran had an ankle disability, such that service connection must have been granted.  Accordingly, the appeal to establish that there was CUE in the August 1996 rating decision denying service connection for a right ankle disability must be denied.


ORDER

Service connection for right ankle degenerative joint disease is denied.

The August 1996 rating decision which denied service connection for a right ankle disability is not clearly and unmistakably erroneous, and the appeal is denied. 




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


